The judgment herein was affirmed recently. Motion for rehearing is filed suggesting that the court was in error in affirming the judgment. We have reviewed the questions and are still of the opinion, as this record presents the matter, that the motion for rehearing should be overruled.
A little statement may be necessary or proper here. The first appeal or attempted appeal was dismissed because of a want of sentence. Subsequently a sentence was entered, and an appeal prosecuted following sentence. After the trial court entered sentence appellant filed a motion for a new trial. A motion for new trial comes too late, as we understand our statutory enactments, if filed after the term at which the conviction occurred. Appellant also filed a statement of facts after the sentence was entered nunc pro tunc at the subsequent term. This can not be considered under the statute. The statement of facts must be filed in connection with the term of court at which the conviction occurred; that is, at the term at which the jury returned the verdict and judgment entered. The statement of facts filed after the sentence is included in this transcript instead of the original statement of facts filed after the term at which the conviction occurred. Realizing the condition of the record the writer wrote the opinion affirming the judgment as if the statement of facts was timely filed, because these matters might be cured by certiorari in bringing up the first statement of facts, inasmuch as it was filed within time. To prevent this delay the writer, perhaps not in exact accord with the law, considered the facts. This is mentioned in order to call attention to one proposition urged by appellant. His contention is that the opinion affirming the judgment states the testimony of the two doctors a little strongly for the State. In stating the evidence the record was not copied, but a substantial conclusion from the facts was stated. We have reviewed this testimony in the light of the criticism and still think that the conclusion reached, if erroneous, was not sufficiently so to amount to anything. We stated in the original opinion, in substance, that the two doctors examined the girl and found she had been penetrated; one of them did; the other stated that in examining the girl he found indications showing the girl had been penetrated. It is unnecessary, we think, to go into a detailed statement. It is evident from any fair reading of the testimony of these two doctors that the girl from their evidence had been penetrated. The testimony of one is little stronger than the other, the second one claiming from indications which he discovered about the private parts of the girl that she had been penetrated. But even if the conclusion of that doctor may have been a little strong, or may have not fully indicated that the girl had been penetrated by the male member, yet that would be corroborative or cumulative of the testimony of the other doctor and of the prosecutrix. The State made out a case, so far as *Page 423 
the assault and penetration were concerned, which if the jury believed would justify their conclusion. So the matter as presented, we think, does not amount to anything serious, and is not of sufficient importance for serious discussion.
In regard to the other questions, we are of opinion we were correct. The court charged upon the law of and defined assault. It was not necessary to repeat this, we think, in connection with submitting the issue of rape. The court was not charging rape by force. It was not in nor of the case. The girl was under fifteen years of age. Force was not an issue, and the court did not submit it upon that theory. There was evidence adduced sufficient to constitute rape upon a girl under fifteen. The writer has not been in accord with many of the authorities in this State with reference to what it takes to constitute assault to rape upon a girl under fifteen years, but his views have not obtained as being the law, but if rape was committed in this case, the assault was complete under any view of the law. The writer would have taken a different view if these alleged errors, if errors they be, would probably have brought a more favorable verdict to the defendant. The writer is of the opinion that if an error is committed in the trial court but for which the verdict would have been more favorable to the accused, then that error would be fatal to the conviction. But in this case the errors, the writer thinks, are not of that character.
Believing there is no substantial merit in the motion for rehearing, and there is no question raised that would have been of assistance before the jury to the defendant, the motion for rehearing is overruled.
Overruled.